t c no united_states tax_court lakewood associates robert g moore tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date l a partnership purchased land on which it intended to build single-family residences at the time of purchase the land was zoned for agricultural use and one-third of the land was wetlands under federal wetland regulations in l applied for rezoning of the land to residential and in l's rezoning application was denied also in new federal wetland regulations were issued that resulted in about percent of the land’s being classified as wetlands l is required to obtain a permit under the clean water act of publaw_95_217 commonly called a sec_404 permit 91_stat_1566 u s c sec before beginning the residential project on the wetland portion of the land l did not apply for a permit in and l did not sell or abandon the property the land remains zoned for agricultural use l claimed a loss deduction under sec_165 i r c in for the decrease in property value of the land based on its inability to use the land for residential development because of the federal wetland regulations held there has not been a realization event that fixes the decrease in property value in a closed and completed transaction and l is not entitled to a loss deduction under sec_165 i r c douglas e kahle for petitioner john c mcdougal for respondent gerber judge respondent issued a notice of final partnership administrative adjustments to lakewood associates for taxable_year the issue for our consideration is whether lakewood associates is entitled to a loss deduction under section in for a decrease in the value of real_property alleged to have been caused by restrictions imposed on its ability to develop the property by federal wetland regulations that were issued in that year findings of fact3 lakewood associates lakewood is a virginia general_partnership with its principal_place_of_business in virginia 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2in an earlier opinion respondent’s motion for summary_judgment was denied see lakewood associates v commissioner tcmemo_1995_552 3the parties’ stipulation of facts and the attached exhibits are incorporated by this reference beach virginia at the time the petition was filed in lakewood purchased approximately acres of unimproved_real_estate located on elbow road in chesapeake virginia to construct single-family homes in a residential development to be called elbow lake estates elbow lake property lakewood purchased the property from r g moore building corp moore corp for a purchase_price of dollar_figure and granted moore corp a 55-percent general_partnership interest in the lakewood partnership lakewood intended to develop the property in conjunction with an adjacent 7-acre property the boy scout tract owned by lakewood's tax_matters_partner robert g moore mr moore has been a real_estate developer and contractor for over years at the time lakewood acquired the property it was zoned for agricultural use on date lakewood applied for rezoning of the elbow lake property from an agricultural district to a single-family residential district following a public hearing a staff report to the chesapeake planning commission recommended that the commission deny lakewood's proposed rezoning because the proposed residential development would create traffic and education demands that could not be met by lakewood's or the city's budget in addition the staff report cited problems with the planned sewer system on the property which did not meet city requirements and the local government's inability to serve the residents of the proposed development based on the staff's recommendation in date the planning commission recommended to the chesapeake city council city council that lakewood's rezoning application be denied in date however the city council approved lakewood's rezoning application contingent on certain proffers residents of chesapeake virginia mounted a petition drive against the rezoning and after obtaining the required percent of voters’ signatures requested that the city council repeal the approved rezoning of lakewood's elbow lake property the city council voted not to repeal the rezoning on date a voter referendum was held on whether or not to rezone the elbow lake property as mandated by the chesapeake city charter the proposed rezoning was defeated by the voter referendum with over 95-percent voting against rezoning the property for residential use the referendum was subsequently upheld by the virginia supreme court in an opinion filed date in which the court found that the referendum provisions of the city charter apply to zoning ordinances r g moore bldg corp v committee va s e 2d lakewood did not make any subsequent attempts to rezone the elbow lake property from the time of the voter referendum defeating the residential zoning to the time of trial the elbow lake property is bordered by a swamp and contains wetlands that are protected from development by federal_law protected wetlands are subject_to the jurisdiction of the environmental protection agency epa and the u s army corps of engineers corps to develop protected wetlands a real_estate developer must obtain a permit from the local division of the corps under the clean water act of publaw_95_217 commonly called a sec_404 permit 91_stat_1566 u s c sec before commencing any construction that causes discharge of dredge or fill material on wetlands see u s c sec in the corps published a manual defining protected wetlands federal manual for identifying and delineating jurisdictional wetlands manual the norfolk division of the corps which has local oversight of the chesapeake virginia area followed the manual to identify wetlands and to process sec_404 permit applications use of the manual by a local division of the corps was not mandatory in late through lakewood employed douglas s davis a wetlands scientist and consultant to determine the 4people associated with environmental wetlands issues popularly refer to the required permit as a sec_404 permit sec_404 refers to the section of the federal water pollution control act amendments of publaw_92_500 86_stat_816 that previously provided for the permit requirement and was replaced by sec_67 of the clean water act of publaw_95_217 91_stat_1566 portion of the elbow lake property that constituted protected wetlands under the manual in a preliminary report prepared in date mr davis identified approximately one-third of the property as wetlands the corps performed an on-site investigation of the property in early spring of and advised mr davis that it was necessary to measure the level of ground water to determine whether additional wetlands exist on the interior of the property after completing the ground water monitoring mr davis prepared an addendum to the preliminary report which found that the water levels on the property met the parameters of protected wetlands in date the corps adopted a new wetlands manual manual effective as of date that superseded the manual the manual amended the definition of protected wetlands substantially increasing the area of land considered to be protected wetlands and over which the corps asserted jurisdiction use of the manual by a local division of the corps was mandatory in date lakewood engaged the engineering firm of langley and mcdonald to determine the amount of wetlands on the elbow lake property under the manual langley and mcdonald determined that wetlands covered approximately percent of the property pursuant to the manual in date the corps also entered into a memorandum of agreement moa with the epa that establishes the procedures to be used by the corps staff in reviewing sec_67 sec_404 cwa permit applications specifically the moa articulated the policy and procedure necessary to satisfy sec_404 so that the local field offices of the corps would be using consistent standards in processing permit applications the moa provided a three-step process for obtaining a sec_404 permit avoidance minimization and compensatory mitigation in the first stage avoidance the applicant must avoid any impact on protected wetlands for example by developing around the wetland area or using an alternative site for development whether or not owned by the applicant in the minimization stage the applicant must minimize the impact on wetlands from the proposed development and must justify the extent that the development will impact wetlands third in the compensation stage the applicant is required to offset the impacted wetlands for example by creating wetlands to replace those being impacted by the development project the moa did not change the substantive regulatory requirements for obtaining a sec_404 permit as the three above requirements had been a part of the regulatory scheme since at least however the moa provided that the requirements must be met in the above sequence the effect of the moa was to reduce the corps' flexibility in processing sec_404 permit applications and to make it more difficult and costly for real_estate developers to obtain permits the moa was originally to take effect on date but the effective date was postponed to date an application_for a sec_404 permit that was filed in would not have been subject_to the moa lakewood first filed an application_for a sec_404 permit for the elbow lake property on date pursuant to the terms of the manual the permit application proposed a residential subdivision consisting of lots of which lots were to be situated on wetlands as defined in the manual lakewood's application did not contain the required information for the corps to process the application such as a map of the precise boundaries on the wetlands on the property the corps was unable to process the application and requested additional information from lakewood in two letters on april and date in a date letter the corps notified lakewood of its intent to withdraw administratively lakewood's application in days if lakewood did not respond to the corps' previous requests for information thereafter on date the corps administratively withdrew lakewood's permit application lakewood decided not to pursue the application because it had been advised by wetland experts that it would be unable to obtain a permit for development of the elbow lake property under the manual requirements as a consequence lakewood did not want to incur the expense of completing the permit application in the corps ceased use of the manual per statutory requirements in the energy and water development appropriations act of publaw_102_104 105_stat_510 as of date the corps reverted to using the manual which became mandatory for local divisions of the corps all permit applicants with applications pending at that time and subject_to the manual were given the option to resubmit their applications under the manual lakewood met with representatives of the corps in and regarding delineation of wetlands on the elbow lake property under the manual lakewood's adjusted_basis in the elbow lake property was dollar_figure on its income_tax return lakewood treated the issuance of the manual as a regulatory taking or condemnation of the elbow lake property and claimed an ordinary_loss deduction under sec_165 and sec_1231 with respect to the property in the amount of dollar_figure the amount of the claimed loss deduction represents approximately percent of lakewood's adjusted_basis in the property which is the portion of the elbow lake property determined to be protected wetlands under the manual lakewood's tax_matters_partner robert g moore who owned the boy scout tract adjacent to the elbow lake property also claimed a sec_165 loss deduction in with regard to the boy scout tract due to the issuance of manual opinion the issue for our consideration is whether lakewood is entitled to a loss deduction in because of the issuance of the wetlands manual and moa petitioner argues that lakewood is entitled to a deduction in the amount of the decrease in value of the elbow lake property as a result of being prevented from developing the property for residential use under the federal wetland regulations petitioner contends that lakewood's inability to use its property for the purpose lakewood intended when it purchased the property constitutes an involuntary_conversion of property accordingly petitioner contends that lakewood is entitled to a loss deduction under sec_165 on its tax_return lakewood characterized the loss as a governmental taking of property upon the issuance of the manual and the execution of the moa on brief however petitioner contends that a constitutional taking of the property is not required in this case to establish a deductible loss under sec_165 sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1231 governs the characterization of gains and losses from sales exchanges and involuntary_conversions of real and depreciable_property used in a trade_or_business and permits a taxpayer in certain circumstances to characterize recognized losses_incurred from such transactions or occurrences as an ordinary_loss rather than a capital_loss subject_to the limitations on deductibility under sec_165 for purposes of sec_165 a loss must be evidenced by a closed and completed transaction and fixed by an identifiable_event sec_1_165-1 income_tax regs the mere diminution in value of property is not sufficient to establish a loss for purposes of sec_165 274_us_398 to deduct a decrease in value of property there must be some event that fixes the fact of the loss and the amount thereof petitioner contends that an involuntary_conversion of property is an identifiable_event that gives rise to a sec_165 loss deduction petitioner contends that an involuntary_conversion of property occurs when a taxpayer's property through some outside force or agency beyond his control is no longer useful or available to him for his purposes quoting c g willis inc v 41_tc_468 affd 342_f2d_996 3d cir which involved nonrecognition of gain upon an involuntary_conversion under sec_1033 petitioner also quotes a similar definition of an involuntary_conversion in 381_f2d_389 which provides that an involuntary_conversion of property occurs for purposes of the sec_1231 gain and loss characterization rules when property is rendered useless for the purpose s for which it was intended regardless of whether the property is in fact physically destroyed petitioner argues that an involuntary_conversion occurred upon the issuance of the manual and the execution of the moa for purposes of sec_165 because lakewood could no longer use the elbow lake property for residential development as it had intended respondent does not dispute that under the manual the amount of protected wetlands on the elbow lake property increased or that the manual and moa made it more difficult to obtain a sec_404 permit respondent argues that the advent of the manual and moa are not identifiable events that establish a closed and completed transaction for loss recognition purposes under sec_165 respondent presents a series of independent arguments against lakewood's claimed loss deduction for the decrease in value alleged in this case respondent's principal position is that the agricultural zoning of the elbow lake property prevented lakewood's intended residential use of the property accordingly respondent maintains that lakewood would not have been able to build single-family residences on the elbow lake property even in the absence of the stricter federal wetlands regulations contained in the manual and moa we agree with respondent's first argument to the extent that in substantial part it was the zoning limitation that restricted the intended use of the property in that regard the manual and the moa would have had a relatively small effect if any on the property when used for agricultural purposes in any event petitioner has not advanced an alternative theory or provided us with a factual predicate for a finding that the manual and the moa caused a reduction in value for agricultural purposes lakewood faced two obstacles to its residential development project local zoning law and federal wetland regulations the elbow lakes property was zoned as an agricultural district at the time lakewood acquired it in lakewood applied for rezoning of the property from agricultural to residential after the city council initially approved the rezoning the rezoning was overwhelmingly defeated in a voter referendum in the year that lakewood claimed the loss deduction on the property lakewood has not applied for rezoning of the property to residential since this unsuccessful attempt and the elbow lake property had retained its agricultural zoning up to the time of trial petitioner presented the expert testimony of a real_estate appraiser bruce hatfield to the effect that the value of the property decreased in from about dollar_figure million to dollar_figure million as a result of the manual and moa mr hatfield's valuation is based on his conclusion that the highest_and_best_use of the elbow lake property is residential development and that the property could be rezoned from agricultural to residential the fair_market_value of property is a question of fact for which the burden_of_proof is on petitioner 87_tc_892 the fair_market_value of property is based on the highest_and_best_use for the property on the date of valuation regardless of whether the property is actually being used for that purpose or the land owner intended to put the property to that use 98_tc_554 87_tc_389 rather the realistic objective potential uses of the property control stanley works v commissioner supra pincite the highest_and_best_use is a reasonable and probable use of the property in the near future frazee v commissioner supra restrictions on a land owner's right to use the property are relevant in determining whether the identified highest_and_best_use of the property is reasonable stanley works v commissioner supra pincite accordingly petitioner must prove that it was reasonable and probable that the elbow lake property could be rezoned for residential development within reasonable proximity to the year in issue mr hatfield examined the growth patterns and population shifts in the chesapeake virginia area and determined that the elbow lake property could be part of the ongoing residential development in that area he believed that the property could be rezoned for residential purposes because property located in close vicinity to the elbow lake property had been rezoned from agricultural to residential shortly after lakewood's application_for rezoning was defeated petitioner's expert attributed the ability of the chesapeake virginia citizens to defeat the residential rezoning of the elbow lake property to luck testifying that opponents of the rezoning were able to obtain the required percent of voters’ signatures for the petition because they collected the signatures of voters at polling sites during a general election the expert did not assert any special expertise in zoning issues and merely concluded that since other_property had been rezoned the chances for rezoning the elbow lake property were good mr hatfield did not discount the value of the property prior to the manual and moa for the possibility that the property could not be rezoned for residential use despite the expert's opinion we cannot ignore the agricultural zoning of the elbow lake property and lakewood's failed attempt to rezone the property for residential purposes during the year in issue the planning commission and staff opposed residential zoning of the property recommending to the city council to deny the rezoning request in lakewood's proposed rezoning of the elbow lake property was overwhelmingly defeated by percent of the voters in the referendum petitioner has not presented a persuasive reason to believe that the city council would ignore this near-unanimous clear public objection to residential zoning of the elbow lake property and approve a subsequent rezoning application_for the property moreover at the time of trial the elbow lake property was still zoned for agricultural use we conclude that a change in the zoning of the elbow lake property was not probable at the time of the claimed deduction or within a reasonable period of time thereafter lakewood's proposed development of the elbow lake property was prohibited in because of the local zoning ordinance which predates the manual regardless of the manual and moa accordingly the manual and moa did not cause the dollar_figure million reduction in the value of the elbow lake property claimed by lakewood we find that the continued agricultural zoning of the elbow property resulted in a dollar_figure million value of the property in in that regard we must determine whether lakewood is entitled to deduct either the difference between the basis and dollar_figure million or any reduction in value caused by government land use regulations the mere diminution in value of property does not create a deductible loss an economic loss in value of property must be determined by the permanent closing of a transaction with respect to the property a decrease in value must be accompanied by some affirmative step that fixes the amount of the loss such as an abandonment sale_or_exchange the barrier to lakewood's intended use for the property because of zoning regulations is the lack of a closed and completed transaction for purposes of sec_165 when lakewood purchased the elbow lake property it acquired certain rights with respect to the property lakewood's right to use the property was limited because the elbow lake property was then zoned for agricultural use after the zoning application was defeated lakewood had not been denied a right that it previously possessed lakewood paid an amount for the elbow lake property in excess of the dollar_figure million agricultural use value under the belief that the property could be rezoned for residential development such an assumption whether reasonable or not is not grounds for a loss deduction under sec_165 when the assumption is proved to be in error land use regulations are akin to market conditions that are constantly subject_to change if we treated an adverse zoning decision or land use regulation as a loss realization event it would then be necessary to treat increases from these sources as a taxable gain to the property owner rather we hold that until the elbow lake property is sold abandoned or otherwise_disposed_of in a completed transaction lakewood is not entitled to a loss deduction until such a time it is impossible to determine accurately whether in fact lakewood suffered a loss on the property or the amount of the loss because lakewood continued to own the property there was not a closed and completed transaction with regard to the elbow lake property in that triggered loss recognition for the dollar_figure million decline in value moreover allowing lakewood to deduct the diminution in value caused by land use regulations would be inconsistent with the other grounds for a loss deduction that exist under sec_165 ie abandonment and obsolescence sec_165 provides for a loss deduction for obsolescence of nondepreciable_property used in a trade_or_business where the property is permanently discarded from use by the taxpayer sec_1_165-2 income_tax regs in addition a deduction is permitted for an abandonment_loss where the taxpayer intends to abandon the property and has taken an affirmative act of abandonment 97_tc_200 lakewood has not permanently discarded or abandoned the elbow lake property rather lakewood filed a permit application in date after the year in issue in lakewood renewed discussions with the corps regarding the determination of wetlands on its property in lakewood provided a delineation of wetlands to the corps as required for the permit and the corps confirmed the delineation these actions show that lakewood has not abandoned the property the property has continued to be held by lakewood for future use or sale we hold that there was not a loss realization event with respect to the zoning laws to characterize the loss as ordinary under sec_1231 petitioner at very least would have to show that land use regulations constitute an involuntary_conversion sec_1_1231-1 income_tax regs defines involuntary_conversion of property as follows the conversion of property into money or other_property as a result of complete or partial destruction theft or seizure or an exercise of the power of requisition or condemnation or the threat or imminence thereof losses upon the complete or partial destruction theft seizure requisition or condemnation of property are treated as losses upon an involuntary_conversion whether or not there is a conversion of the property into other_property or money government land use regulations such as local zoning law or federal wetland regulations rarely constitute a condemnation of property under eminent_domain powers see 505_us_1003 474_us_121 447_us_255 condemnation requires property to be taken against the taxpayer's will by a public or quasi- public entity exercising the power of eminent_domain 86_tc_999 affd 841_f2d_1126 6th cir a condemnation or involuntary_conversion of property as defined under sec_1231 has not occurred in this case considering the question of the effect of the manual and the moa it was possible that they adversely affected the value of the elbow lake property for agricultural use causing a reduction in value of the property below the dollar_figure million determined by petitioner's expert petitioner however only argues that the newly issued federal wetland regulations prevented lakewood's use of the elbow lake property for residential development and contends that the value of the land is dollar_figure million based on agriculture as the highest_and_best_use of the property at trial petitioner presented four wetlands experts who provided credible and convincing testimony that it was highly unlikely that lakewood would be granted a sec_404 permit by the corps to develop single-family residences on the elbow lake property one expert bernard goode who was employed as an engineer by the corps for years believed that there was a very low likelihood that under the manual the corps would grant a sec_404 permit to lakewood for the proposed residential development or that lakewood's residential project could have been developed in an economically feasible manner mr goode's testimony was corroborated by the other expert witnesses who testified that it would be virtually impossible to obtain a sec_404 permit or to develop the elbow lake property after the manual conversely petitioner's experts also believed that lakewood could have obtained a sec_404 permit under the terms of the manual and could have developed the elbow lake property for residential purposes in an economically feasible manner petitioner has not argued that lakewood could not use the elbow lake property for agricultural use because of the terms of the manual and the moa or that the federal regulations affected lakewood's use in any way other than preventing real_estate development petitioner has chosen not to argue that there was a partial regulatory taking of the elbow lake property that would constitute a realization event for the loss in value of the property moreover petitioner's own expert witness testified that the property was not worthless as agricultural property after accordingly we find that lakewood is not entitled to the loss deduction claimed on date after the briefs were filed in this case respondent filed a motion to reopen the record to permit the although we are not factually compelled to address the question of whether the federal wetland regulations cause a tax recognizable event it appears that the result would be no different from that of a zoning limitation introduction of a certified copy of a petition filed by lakewood associates on date in the u s court of federal claims the petition seeks compensation in the amount of dollar_figure million under the fifth_amendment takings clause for the regulatory taking of the elbow lake property as a result of the issuance of the manual on brief petitioner had maintained that lakewood had abandoned any claim for reimbursement under the fifth_amendment for the loss in value of the elbow lake property caused by a regulatory taking the petition that respondent seeks to enter into evidence relates to the issue of whether lakewood would have a reasonable prospect to recovery for any loss that it sustained due to the manual and the moa due to our holding in this case we need not address the merits of respondent's motion to reopen the record and deny it as moot to reflect the foregoing decision will be entered for respondent
